Citation Nr: 0424179	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-09 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had honorable active service from February 1965 
to April 1970.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In May 2003, the Board remanded the case to the RO for 
additional development.  The veteran requested a hearing.  In 
January 2002 he withdrew his request. 

FINDINGS OF FACT


1.  Service connection has not been established for right ear 
hearing loss.  

2.  The veteran has Level I hearing loss in both ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA eliminates the concept of a well-grounded claim and 
redefines VA's duty to assist.  The VCAA also enhances VA's 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  That Act provides that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, P.L. 108- __ ,Section 
701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim for a compensable rating for left 
ear hearing loss.  He was provided with a copy of the 
pertinent rating action, an SOC and an SSOC.  These 
documents, collectively, provide notice of the laws and 
governing regulations, as well as the reasons for the 
determination made regarding his claim, and the evidence that 
has been received in this regard.  In March, May and October 
2003, the RO sent notice letters notifying the veteran that 
he should submit any medical evidence tending to show a 
hearing loss disability.  The RO offered to assist in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board is satisfied that the veteran has 
been informed of his rights and of VA's obligation under the 
VCAA and what evidence is needed to establish his claims, and 
of all required notice concerning the division of 
responsibility for submitting that evidence. 

The RO has obtained the records identified by the veteran and 
these are now on file.  Also, VA examinations have been 
conducted.  The record discloses that VA has met its duty to 
assist in obtaining evidence necessary to substantiate the 
claims.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, the VA has not specifically 
informed the veteran to submit any evidence in her possession 
relative to her claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by these defects.  In this regard, 
the Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
her case and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The veteran's service medical records (SMRs) reflect exposure 
to loud noise on the flight line while serving in the Air 
Force.  A VA audiometry report showed left ear sensorineural 
hearing loss in January 1997.  The right ear was within 
normal hearing limits.  

In a September 1997 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating under Diagnostic Code 6100.

In December 2000, the veteran reported worsening hearing.  
Upon VA authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
30
LEFT
30
35
45
50
60

Average pure tone thresholds were 27 decibels, right ear, and 
48 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent correct in the right ear 
and 100 percent correct in the left ear.  The resulting 
diagnoses were normal right ear hearing at lower frequencies 
and mild sensorineural hearing loss from 2,000 to 4,000 
Hertz.  The left ear had mild sloping to severe mixed hearing 
loss from 500 to 4,000 Hertz.  The audiologist recommended 
further medical follow-up for the left ear.  

Subsequently, in May 2001, an ear-nose-throat (ENT) physician 
saw the veteran and determined that no treatable medical 
problem existed.   

Upon VA authorized audiological evaluation in April 2004, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
40
LEFT
30
40
55
55
70

Average pure tone thresholds were 29 decibels, right ear, and 
55 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent correct in the right ear 
and 96 percent correct in the left ear.  The audiologist felt 
that there was a medical condition of the left ear that, if 
treated by an ENT physician, might improve the veteran's left 
ear hearing.  The audiologist gave two diagnoses, which were 
mixed hearing loss and sensorineural hearing loss.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2003).  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2003).

The rating criteria provide that when impaired hearing is 
service-connected in only one ear, and the veteran is not 
totally deaf in both ears, the non-service-connected ear will 
be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. § 3.383 
(2003).  38 C.F.R. § 4.85(f) (2003).

Effective December 6, 2002, where a veteran has deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of a service-connected disability; and deafness in the 
other ear as the result of non-service connected disability 
not the result of willful misconduct, the disability will be 
evaluated as if the non-service connected disability were 
service-connected.  38 U.S.C.A. § 1160(a)(3) (West 2002); 
38 C.F.R. § 3.383 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left ear hearing loss disability.  

The June 1999 revisions of the rating criteria for hearing 
loss do not alter the numerical standards by which auditory 
acuity and speech recognition are measured.  At no time 
during the appeal period has audiometry demonstrated a pure 
tone threshold of 55 decibels or more in all four frequencies 
in the service-connected left ear.  Nor has any audiometry 
during the appeal period indicated a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Thus the left ear is not entitled to further 
consideration under the revised rating schedule.  Finally, 
the veteran is not deaf in his right ear, nor is his service-
connected left ear hearing loss compensable to a degree of 10 
percent.  As such, application of the revisions pertinent to 
the evaluation of hearing loss when only one ear is service-
connected results in no substantive change.

The relevant medical evidence consists of two VA audiometry 
evaluations.  Although the veteran claims more disability due 
to left ear hearing loss, the audiometry reports do not 
demonstrate that degree of severity.  The March 2001 
audiology examination showed average pure tone thresholds of 
27 decibels, right ear, and 48 decibels, left ear and speech 
recognition ability of 100 percent correct in the right ear 
and 100 percent correct in the left ear.  These findings 
correspond to Level I hearing loss in both ears.  

The April 2004 audiometry showed average pure tone thresholds 
of 29 decibels, right ear, and 55 decibels, left ear and 
speech recognition ability of 92 percent correct in the right 
ear and 96 percent correct in the left ear.  These findings 
correspond to Level I hearing loss in both ears which 
warrants a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic code 6100.  This assigned evaluation is determined 
by mechanically applying the audiometry results to the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a 
compensable rating for left ear hearing loss is denied.  


ORDER

Entitlement to an increased (compensable) rating for hearing 
loss of the left ear is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



